Order entered June 14, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00462-CV

                             DON HARRIS, ET AL., Appellants

                                              V.

                          TERRY KNUTSON, ET AL., Appellees

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-18-16333

                                          ORDER
       Before the Court is appellants’ June 12, 2019 unopposed motion for an extension of time

to file their brief on the merits. We GRANT the motion and extend the time to July 3, 2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE